Sappi Limited Corporate Accounting (Reg. no. 1936/008963/06) PO Box 31560 2017 Braamfontein South Africa Tel +27 (0)11 407 8111 Fax +27 (0)11 403 8854 Ms Jennifer Thompson United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 United States of America January 16, 2008 Form 20-F, for the fiscal year ended October 1, 2006, Filed December 15, 2006 Form 6-K, filed August 8, 2007 File No. 1-14872 Response to the Securities and Exchange Commission letter dated January 4, 2008 Dear Ms Thompson: We, Sappi Limited, a company incorporated under the laws of the Republic of South Africa (the “Company”), have set forth below the Company’s responses to the comments received from the Staff of the Securities and Exchange Commission (the “SEC”) in its letter dated January 4, 2008, with respect to the Company’s Form 20-F for the fiscal year ended October 1, 2006 and the Company’s Form 6-K, furnished August8, 2007.The numbered paragraphs set forth below correspond to the numbered paragraphs in the SEC staff comment letter. Comment No. 1 SEC Staff Comments FORM 6-K FILED AUGUST 8, 2007 1. We read in your response to our prior comment 11 that in future quarterly results announcements, you will adjust profit before tax to calculate operating cash flows. While we do not object to this methodology, it is unclear to us why you would use a different methodology in your quarterly cash flow statements than you use in your annual cash flow statements. In this regard, we note that in your annual cash flow statements, you adjust profit after tax to calculate operating cash flows.While we assume that this does not result in a different subtotal for your cash generated by operations, please explain how using a different methodology in your interim financial statements is consistent with the principle of presenting annual and interim financial statements on the same basis to allow comparability.Please tell us how you will address this comment in future filings. Directors: E van As (Chairman), R J Boëttger (Chief Executive Officer), D C Brink, DrD C Cronjé,Prof M Feldberg (USA), J E Healey (USA), Dr D Konar, H C Mamsch (Germany), Mr J D McKenzie, Mrs K R Osar (USA), Mrs B Radebe, Sir A N R Rudd (UK), Dr F A Sonn, M R Thompson Secretaries: Sappi Management Services (Pty) Ltd (Reg. No. 1989/001134/07) Company’s Response to Comment 1 We note the SEC Staff comments, and will, in future quarterly results announcements, adjust profit after tax to calculate operating cash flows. If you would like to discuss the Company’s response to the comment, please contact the undersigned. Yours faithfully, By:/s/ L.J. Newman Mr. Laurence Newman Group Financial Controller Sappi Limited Direct telephone number + 27 11 407 8079,direct fax number + 27 11 403 8854 Copy to: Craig Wilson United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 United States of America Mr. Roeloff Boëttger Sappi Limited 48 Ameshoff Street Braamfontein Johannesburg 2001 Republic of South Africa Mr. Mark Thompson Sappi Limited 48 Ameshoff Street Braamfontein Johannesburg 2001 Republic of South Africa Paul Michalski, Esq. Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, NY 10019-7475 United States of America Mr. Michael Comber Deloitte & Touche Private Bag X6 Gallo Manor 2052 Republic of South Africa
